Citation Nr: 1235499	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-50 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to service-connected asthma with aspergillosis.

2.  Entitlement to service connection for a heart condition, to include as secondary to service-connected asthma with aspergillosis and/or gastroesophageal reflux disease, status-post laparoscopic Nissen fundoplication.  

3.  Entitlement to service connection for glaucoma, to include as secondary to type II diabetes mellitus and/or service-connected asthma with aspergillosis.

4.  Entitlement to service-connection for retinal diabetes, to include as secondary to service-connected asthma with aspergillosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.

WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from September 1976 to September 1979 and from January to October 1980.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before a decision review officer in connection with the current claims.  The hearing was scheduled and subsequently held in October 2008.  The Veteran testified at that time and the hearing transcript is of record.  The Veteran also requested a Travel Board hearing.  This hearing was held in September 2011 and the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ).  The hearing transcript is of record.  Following the conclusion of the hearing, the Veteran submitted additional evidence with a waiver of RO jurisdiction.

The issues of (1) entitlement to service connection for type II diabetes mellitus, to include as secondary to service-connected asthma with aspergillosis; (2) entitlement to service connection for a heart condition, to include as secondary to service-connected asthma with aspergillosis and/or gastroesophageal reflux disease, status-post laparoscopic Nissen fundoplication; and (3) entitlement to service connection for glaucoma, to include as secondary to type II diabetes mellitus and/or service-connected asthma with aspergillosis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

On September 20, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal of entitlement to service connection for retinal diabetes, to include as secondary to service-connected asthma with aspergillosis. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for retinal diabetes, to include as secondary to service-connected asthma with aspergillosis, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.

On September 20, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for entitlement to service connection for retinal diabetes, to include as secondary to service-connected asthma with aspergillosis.  See September 2011 hearing transcript; see also, September 2012 representative's statement (confirming withdrawal of the Veteran's appeal on this claim).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The issue of entitlement to service connection for retinal diabetes, to include as secondary to service-connected asthma with aspergillosis, is dismissed.   


REMAND

The Veteran filed a service connection claim for type II diabetes mellitus, a heart condition, and glaucoma in April 2007.  Initially, the Veteran alleged that his type II diabetes mellitus was secondary to service-connected asthma with aspergillosis (including the medications used to treat this disability), while his heart condition was secondary to service-connected gastroesophageal reflux disease (GERD), status-post laparoscopic Nissen fundoplication.  The Veteran also asserted that his glaucoma was secondary to type II diabetes mellitus.  See May and July 2007 statements.  The RO denied the Veteran's service connection claims in a rating decision dated March 2008 on the grounds that type II diabetes mellitus, a heart condition, and/or glaucoma were not related to the Veteran's period of active military service and/or to a service-connected disability.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.   

The Veteran subsequently testified in October 2008 that his type II diabetes mellitus, heart condition, and glaucoma were secondary to service-connected asthma with aspergillosis (including the medications used to treat this disability).  See also, September 2012 statement.  At the time of the September 2011 Travel Board hearing, in contrast, the Veteran once again asserted that his type II diabetes mellitus was secondary to service-connected asthma with aspergillosis (including the medications used to treat this disability), his heart condition was secondary to service-connected GERD, and his glaucoma was secondary to type II diabetes mellitus.  In light of the various theories of entitlement set forth by the Veteran during the appeal period, the issues on appeal have been re-characterized above.

The Veteran was afforded VA examinations in October 2009 in connection with the current claims.  Regarding the Veteran's type II diabetes mellitus, the examiner concluded that it was less likely than not that this disability was caused by the medications used to manage his service-connected aspergillosis, to include Theophylline.  The examiner also noted that the Veteran remotely used Prednisone in the past, which can increase insulin resistance, but the Veteran stopped this medication approximately 13 years prior to the type II diabetes mellitus diagnosis (making it less likely than not a cause of the diabetes).  Instead, the examiner attributed the Veteran's type II diabetes mellitus to hereditary factors, especially given the fact that the Veteran's brother also had diabetes.

Regarding the Veteran's heart condition, the examiner determined that it was less likely than not that his mild non-obstructive coronary artery disease was related to service-connected aspergillosis or GERD.  The examiner noted that GERD and acid reflux can cause chest pain that mimics cardiac chest pain, but GERD and acid reflux were not the cause of atherosclerotic heart disease or other cardiac disease.  It was also noted that the Veteran's GERD symptoms were "100%" resolved after he underwent a Nissen fundoplication in 1998.  Instead, the examiner stated that the Veteran's coronary artery disease was more likely than not related to hypertension, diabetes mellitus, and/or hypercholesterolemia.

The Board finds these examination reports to be inadequate for evaluation purposes to the extent that the examiner failed to address the issue of aggravation in the context of the Veteran's secondary service connection claims.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Accordingly, the October 2009 VA examiner must be contacted on remand, if available, to provide addenda that addresses the issue of aggravation.  If this examiner is unavailable or determines that a new VA examination is necessary, the Veteran must be scheduled for a new examination to determine the nature and etiology of his currently diagnosed type II diabetes mellitus and heart condition and their relationship to service or a service-connected disability, if any.

The Veteran was also afforded a VA eye examination in October 2009.  
Regarding the Veteran's glaucoma, the examiner concluded that this disability was not caused by or a result of his service-connected aspergillosis.  The Board finds this examination report to be inadequate for evaluation purposes because the examiner provided no rationale to support the stated conclusion.  See generally, Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).  The examiner also failed to address the issue of aggravation in the context of the Veteran's secondary service claim.  Accordingly, the Veteran must be scheduled for a new examination to determine the nature and etiology of his currently diagnosed glaucoma and its relationship to service or a service-connected disability, if any.

The evidence of record also indicates that the Veteran receives benefits from the Social Security Administration, possibly in the form of Supplemental Security Income.  The RO made an attempt to obtain these records in June 2008.  Correspondence from the Social Security Administration dated that same month revealed that it was unable to locate the Veteran's file.  However, no additional inquiries were conducted and it is unclear from the record why the records were unable to be located (i.e., no claim filed, records lost or destroyed, etc.).  Therefore, the RO must again contact the Social Security Administration on remand to obtain a complete copy of any and all adjudications and the records underlying the adjudications for disability benefits.  If no such records exist, information to that effect must be included in the claims file and the Veteran must be notified.

VA is also required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA treatment.  Therefore, the RO must request all VA medical records pertaining to the Veteran from October 30, 2008.  In addition, the Veteran must be contacted on remand and asked to identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal, to include any and all private treatment records that are not already of record.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from October 30, 2008.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying the adjudication for disability benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After the above development is completed, the claims file must be returned to the examiner who performed the October 2009 VA diabetes mellitus examination, if available.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran's currently diagnosed type II diabetes mellitus is proximately due to or aggravated by the Veteran's service-connected asthma with aspergillosis (and/or the medications used to manage this disability).  In reaching these conclusions, the examiner must comment on the significance of the medical articles submitted by the Veteran, if any.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  If the examiner who performed the October 2009 VA diabetes mellitus examination is unavailable or indicates that another examination is necessary, the RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the currently diagnosed type II diabetes mellitus and its relationship to service or to a service-connected disability, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran's currently diagnosed type II diabetes mellitus at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein.  In addition, the examiner must provide an opinion as to whether the currently diagnosed type II diabetes mellitus is proximately due to or aggravated by the Veteran's service-connected asthma with aspergillosis (and/or the medications used to manage this disability).  In reaching these conclusions, the examiner must comment on the significance of the medical articles submitted by the Veteran, if any.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The claims file must be returned to the examiner who performed the October 2009 VA heart examination, if available.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran's currently diagnosed heart condition is proximately due to or aggravated by the Veteran's service-connected asthma with aspergillosis and/or GERD (and/or the medications used to manage these disabilities).  Please note: the examiner must provide an opinion with respect to both the asthma with aspergillosis and GERD.  In reaching these conclusions, the examiner must also comment on the significance of the medical articles submitted by the Veteran, if any.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.
  
6.  If the examiner who performed the October 2009 VA heart examination is unavailable or indicates that another examination is necessary, the RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the currently diagnosed heart condition and its relationship to service or to a service-connected disability, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran's currently diagnosed heart condition at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein.  In addition, the examiner must provide an opinion as to whether the currently diagnosed heart condition is proximately due to or aggravated by the Veteran's service-connected asthma with aspergillosis and/or GERD (and/or the medications used to manage these disabilities).  Please note: the examiner must provide an opinion with respect to both the asthma with aspergillosis and GERD.  In reaching these conclusions, the examiner must also comment on the significance of the medical articles submitted by the Veteran, if any.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

7.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the currently diagnosed glaucoma and its relationship to service or to a service-connected disability, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran's currently diagnosed glaucoma at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein.  In addition, the examiner must provide an opinion as to whether the currently diagnosed glaucoma is proximately due to or aggravated by the Veteran's type II diabetes mellitus and/or service-connected asthma with aspergillosis (and/or the medications used to manage these disabilities).  Please note: the examiner must provide an opinion with respect to both the asthma with aspergillosis and type II diabetes mellitus.  In reaching these conclusions, the examiner must also comment on the significance of the medical articles submitted by the Veteran, if any.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

8.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  After the requested examination has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  The medical report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

10.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



CONTINUED ON NEXT PAGE



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


